Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 23, 2022 has been entered.

Allowable Subject Matter
Claims 16-23 and 28-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for independent claim 16 and all claims depending therefrom, the prior art of record fails to sufficiently describe and/or suggest a green tire rotatable in a circumferential direction about an axis of rotation comprising: 
an inner tire surface; 
an outer tire surface, 
wherein, starting from the axis of rotation, the outer tire surface lies radially further outward than the inner tire surface and the outer tire surface is oriented away from the green tire and the inner tire surface is oriented toward the axis of rotation;
a receiving opening of a rubber region located in a rim strip region inner of a bead core of the green tire; 
a tire component comprising: 
a transmitting device and receiving device being arranged in the rubber region, 
the transmitting and receiving device being an electromagnetically acting transmitting and receiving device, and 
the transmitting and receiving device having at least one antenna, wherein the at least one antenna is arranged on a carrier device; 
the transmitting and receiving device arranged in the receiving opening.

As for independent claim 18 and all claims depending therefrom, the prior art of record fails to sufficiently describe and/or suggest a method for using an electromagnetically acting transmitting and receiving device in a tire component, the method comprising: 
providing a tire component; 
providing an electromagnetically acting transmitting and receiving device, wherein the transmitting and receiving device has at least one antenna and the at least one antenna is arranged on a carrier device;
forming a receiving region in a tire under a bead core; 
introducing the electromagnetic transmitting and receiving device into the receiving region prior to vulcanization of the tire; 
vulcanizing the tire.

These, along with further limitations set forth by the claims, render the instant application allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/Primary Examiner, Art Unit 2684